Citation Nr: 0607712	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical spine and 
upper extremity disabilities, to include the shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO & IC) of the Department of Veterans Affairs (VA), 
which denied the veteran's request to reopen his claim of 
entitlement to service connection for cervical spine and 
upper extremity disabilities, to include the shoulders.

In September 2004, the Board granted the veteran's request to 
have his claim advanced on the docket.  See 38 U.S.C.A. 
§ 7107 (West Supp. 2005) and 38 C.F.R. § 20.900(c) (2005).

In October 2004, the Board reopened this matter, finding that 
the veteran had provided new and material evidence in support 
of his claim.  The claim was subsequently remanded to the 
Appeals Management Center (AMC) for further adjudication.  

On February 7, 2006, the Board issued the veteran a letter, 
informing him that the Veterans Law Judge who conducted his 
hearing in September 2004, has since retired from the Board.  
The veteran responded on February 24, 2006 that he did not 
wish to have an additional hearing.




FINDING OF FACT

The veteran does not have cervical spine and upper extremity 
disorders, to include the shoulders, attributable to service.


CONCLUSION OF LAW

The veteran's cervical spine and upper extremity disorders, 
to include the shoulders, were not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated February 1943 to January 1946; prior 
rating decisions; the veteran's contentions; VA examinations; 
VA records for outpatient treatment; private medical records; 
and lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  It is for this reason, as well, that 
the lay statements he submitted, while competent to show 
incurrence of an injury during service, are not persuasive 
evidence that the injury actually caused any of the current 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The evidence of record establishes that the veteran suffers 
from current disabilities.  Specifically, the January 2005 VA 
examination diagnosed the veteran with cervical spondylosis, 
right shoulder tenonitis, supraspinatus tendonitis, and 
arthritis.  Thus, the Board concedes element (1) for the 
requirements of entitlement to service connection.

Service medical records indicate that in April 1945, the 
veteran sustained a laceration of the left elbow when an oil 
drum fell on it.  Thus satisfying the element (2) for service 
connection.

The veteran claims that his current cervical spine, upper 
extremity and shoulder disorders are the result of the oil 
drum incident in April 1945.  Although the oil drum incident 
is documented by the service medical records, there is no 
mention of any neck or shoulder injuries at that time.  When 
the veteran sought treatment after the accident, he 
complained only of an injury to his left elbow.  The service 
medical records are otherwise negative for any neck or 
shoulder injuries and the relevant findings were normal on 
the service discharge examination.  Additionally, when the 
veteran filed a claim for service connection in 1949, he did 
not mention any cervical spine/neck, shoulder or upper 
extremity disorders.  Nor did he mention such disabilities in 
his claim of March 1993.

The first medical evidence of record addressing these 
disabilities is dated in February 1982, when the veteran 
submitted to a workers' compensation claim examination.  The 
examiner concluded that the veteran suffered from residual 
low back strain/sprain resulting from the August 1983 work 
injury he sustained, but found no problems regarding the 
cervical spine, upper extremities or shoulders during the 
course of the physical examination.  In October 1986, the 
veteran received a letter from his attorney that he had been 
awarded $50,000.00 for his workers' compensation claim.

In April 1994, the veteran submitted a letter from T.D., 
M.D., a general practitioner, which stated that his right 
shoulder condition was consistent with the injury he 
sustained from a water tank falling on him during service.  
In August 1994, the veteran submitted a letter from A.W.F., a 
chiropractor, also stating that his right shoulder condition 
was consistent with his injury from a water tank in service.

The veteran submitted to a VA examination in May 2002.  The 
examiner noted that there was bony deformity of the left 
forearm due to traumatic injuries sustained during World War 
II.  

The 1994 statements from private examiners and the May 2002 
VA examiner's statement are not persuasive.  The Board notes 
that for each of these three opinions, the examiner did not 
examine the veteran's claims folder in conjunction with the 
examination.  The opinions that the veteran's current 
disabilities are related to the injury sustained in service 
are based purely on the history provided by the veteran.  In 
Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  
Additionally, none of the three examiners provided an 
explanation as to why they determined the veteran's 
disability was related to service.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

There is also a 1993 statement from Dr. WKG, who treated the 
veteran from 1979 for, among other things, generalized 
arthritis, especially of the left upper extremity and elbow 
joint.  Dr. WKG stated that the veteran had had surgery on 
the left elbow in 1944, with some loss of bone fragments, and 
that the current medical problems were due to the in-service 
trauma.  This statement, as well, is clearly based on history 
given by the veteran, and on a history that is inaccurate.  
The veteran incurred a laceration only; there are no service 
notations of bone damage or surgery.

In January 2005, the veteran underwent a VA examination.  
After a thorough review of the claims folder, the examiner 
diagnosed the veteran with cervical spondylosis, right 
shoulder tendonitis, supraspinatus tendonitis, left shoulder 
arthritis and arthritis in general.  The examiner concluded 
that it was less likely than not that the veteran's current 
disabilities were related to the incident in service.  This 
was based on the lapse in time since significant symptoms 
have developed, more than 50 years since the original claimed 
injury.  Second, the examiner found the diagnoses were more 
likely than not related to the aging process.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
January 2005 VA examination to be most probative.  The 
examination involved a thorough and contemporaneous review of 
the claims folder, and provided adequate reasons and bases as 
to why the veteran's current disorders were not related to 
his injury in service.  The veteran has not provided any 
further medical evidence to support a connection between his 
current disorders and the injury in service.  The private 
opinions and the 2002 VA examination statement are not 
persuasive because, in not having access to the claims file, 
the physicians did not have evidence of the exact nature of 
the in-service injury to the left forearm (noted only as a 
laceration) nor have access to the veteran's complete medical 
history (to include the normal physical examinations in the 
1980s).

Additionally, with regard to the decades-long evidentiary gap 
in this case between active service and the earliest cervical 
spine, upper extremity and shoulder complaints, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing cervical spine, upper extremities and 
shoulder complaints, symptoms, or findings for thirty six 
years between the period of active duty and the medical 
reports dated in February 1982 is itself evidence which tends 
to show that cervical spine, upper extremities and shoulder 
disorders did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).   

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
cervical spine, upper extremity and shoulder disorders are 
related to service.  There is not an approximate balance of 
evidence.  There is evidence not favorable to the claim that 
is of more probative value than the favorable evidence, and 
it is not error for the Board to favor certain evidence.  The 
weight to be accorded the medical evidence must be determined 
by the quality of it and not by quantity.  As noted above, 
while the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
November 2004.  Since this letter fully provided notice of 
elements (1), (2), (3) and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the appellant of what 
information and evidence was needed to substantiate this 
claim for service connection.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOCs), he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the February 2004 and September 2005 SSOC.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although the veteran 
was provided with VCAA notice after the initial adjudication 
of the claim, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
appellant in November 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the appellant in September 2005.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  As noted above, in the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  The appellant was afforded medical examinations 
to obtain an opinion as to whether his cervical spine, upper 
extremity and shoulder disorders can be directly attributed 
to service.  All treatment records he referenced have either 
been obtained by VA, or attempts to obtain them were 
unsuccessful.

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claims.  



	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to service connection for cervical spine and 
upper extremity disabilities, to include the shoulders, is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


